Exhibit 10.2

EXHIBIT No. 10.2 FORM OF INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
         day of                     , 2006 (the “Effective Date”) by and between
Andrew Corporation, a Delaware corporation (the “Company”), and
                     (the “Indemnitee”).

WHEREAS, the Company believes it is essential to retain and attract qualified
directors and officers and the Indemnitee is a director and/or officer of the
Company, and both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the Company’s current Certificate of Incorporation (“Certificate of
Incorporation”) and By-laws, as amended (the “By-laws”) require the Company to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted by the DGCL (as hereinafter defined);

WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability based on the Indemnitee’s reliance on the Certificate
of Incorporation and By-laws, and (ii) specific contractual assurance that the
protection promised by the Certificate of Incorporation and By-laws will be
available to the Indemnitee, regardless of, among other things, any amendment to
the Certificate of Incorporation and By-laws or any change in the composition of
the Company’s Board of Directors (the “Board of Directors” or the “Board”) or
acquisition transaction relating to the Company, and as an inducement to
continue to provide effective services to the Company as a director and/or
officer thereof, the Company wishes to provide for the indemnification of the
Indemnitee and to advance expenses to the Indemnitee to the fullest extent
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained by the Company, to provide for the continued coverage of
the Indemnitee under the Company’s directors’ and officers’ liability insurance
policies;

WHEREAS, the terms and conditions set forth herein are consistent with the terms
and conditions of similar agreements adopted by many public company issuers and
the Board has determined that contractual indemnification as set forth herein is
not only reasonable and prudent but also promotes the best interests of the
Company and its stockholders;

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Certificate of Incorporation and By-laws and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;



--------------------------------------------------------------------------------

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director and/or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company and Indemnitee is willing to continue to serve the Company on the
condition that he is furnished the indemnity provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and of the Indemnitee continuing to serve the Company directly or, at its
request, with another enterprise, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Certain Definitions.

(a) A “Change in Control” shall be deemed to have occurred if or upon:

(i) the stockholders of the Company approve the sale, lease or transfer, in one
or a series of related transactions, of all or substantially all of the
Company’s assets (determined on a consolidated basis) to any person or group (as
such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”);

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other person, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 60% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(iii) the stockholders of the Company approve the adoption of a plan the
consummation of which would result in the liquidation or dissolution of the
Company;

(iv) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company; or (b) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) of beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of more than 20% of the aggregate voting power of the Voting
Securities of the Company; or

(v) during any period of two consecutive years, individuals who at the beginning
of such period composed the Board of Directors (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of the Company was approved by a vote of 66 2/3% of the
directors of the Company then still in office who were either directors at the



--------------------------------------------------------------------------------

beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office.

(b) “DGCL” shall mean the General Corporation Law of the State of Delaware, as
the same exists or may hereafter be amended or interpreted; provided, however,
that in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto.

(c) “Expense” shall mean any expense, liability, or loss, including attorneys’
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including in the case of an appeal resulting
from any Proceeding, the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent), or
preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that the Indemnitee is or was a director or officer of the Company, or while a
director or officer is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, or by reason of anything done or not done by
the Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity.

(e) “person” shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

(f) “Proceeding” shall mean any threatened, pending or completed action, suit,
investigation or proceeding, and any appeal thereof, whether civil, criminal,
administrative or investigative and/or or any alternative dispute resolution
mechanism (including an action by or in the right of the Company), and/or any
inquiry or investigation, whether conducted by the Company or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.

(g) “Reviewing Party” shall mean, prior to any Change in Control, any
appropriate person or body consisting of a member or members of the Board or any
other person or body appointed by the Board who is not a party to the particular
Proceeding with respect to which Indemnitee is seeking indemnification. After a
Change in Control (other than a Change in Control approved by a majority of the
directors on the Board who



--------------------------------------------------------------------------------

were directors immediately prior to such Change in Control), the special
independent counsel referred to in Section 6 below shall become the Reviewing
Party.

(h) “Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.

2. Indemnification.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto).

(b) Certain Exceptions. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement:

(1) in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding; or
(ii) the Proceeding is one to enforce indemnification rights under Section 5; or

(2) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of applicable state law;
or

(3) on account of any suit in which final judgment, not subject to appeal, is
rendered against the Indemnitee for reimbursement to the Company of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company in each case as and to the
extent required pursuant to Section 304 of the Sarbanes-Oxley Act of 2002; or

(4) on account of conduct by Indemnitee that is established by a final judgment,
not subject to appeal, as knowingly fraudulent or deliberately dishonest or that
constituted willful misconduct; or

(5) on account of conduct by Indemnitee that is established by a final judgment,
not subject to appeal, as constituting a breach of Indemnitee’s duty of loyalty
to the Company or resulting in any personal profit or advantage to which
Indemnitee was not legally entitled; or

(6) for which payment is prohibited by applicable law.

(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in



--------------------------------------------------------------------------------

defense of any issue or matter therein, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

(d) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

3. Advancement of Expenses. The Company shall advance any and all Expenses to
Indemnitee in connection with any Proceeding (an “Expense Advance”), and such
advancement shall be made as soon as practicable and in any event within 10
business days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advances from time to time; provided, however, that
if required by applicable law such Expenses shall be advanced only upon delivery
to the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it is ultimately determined by a court of competent jurisdiction in a
final judgment, not subject to appeal, that the Indemnitee is not entitled to be
indemnified by the Company. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. This Section 3 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 2(b); provided, however, that
the right to advances under this paragraph shall in all events continue until
final disposition of any Proceeding.

4. Review Procedure for Indemnification. Notwithstanding the foregoing, the
obligations of the Company under Section 2 above shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which the special independent counsel referred to in
Section 6 hereof is the Reviewing Party) that the Indemnitee would not be
permitted to be indemnified under applicable law; provided, however, that if the
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
pursuant to Section 5 below to secure a determination that the Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that the Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). The Indemnitee’s obligation to
reimburse the Company for Expense Advances pursuant to this Section 4 shall be
unsecured and no interest shall be charged thereon. If there has not been a
Change in Control, the Reviewing Party shall be selected by the Board, and if
there has been such a Change in Control, other than a Change in Control which
has been approved by a majority of the Company’s Board who were directors
immediately prior to such Change in Control, the Reviewing Party shall be the
special independent counsel referred to in Section 6 hereof.

5. Enforcement of Indemnification Rights.

(a) Enforcement Proceedings. If the Reviewing Party determines that the
Indemnitee substantively would not be permitted to be indemnified in whole or in
part



--------------------------------------------------------------------------------

under applicable law, or if the Indemnitee has not otherwise been paid in full
pursuant to Sections 2 and 3 above within 10 business days after a written
demand has been received by the Company, the Indemnitee shall have the right to
commence litigation in any court in the State of Delaware having subject matter
jurisdiction thereof and in which venue is proper to recover the unpaid amount
of the demand (an “Enforcement Proceeding”) and, if successful in whole or in
part, the Indemnitee shall be entitled to be paid any and all Expenses in
connection with such Enforcement Proceeding. The Company hereby consents to
service of process for such Enforcement Proceeding and to appear in any such
Enforcement Proceeding. Any determination by the Reviewing Party not challenged
by the Indemnitee shall be binding on the Company and Indemnitee. The remedy
provided for in this Section 5 shall be in addition to any other remedies
available to Indemnitee at law or in equity.

(b) Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses incurred
in defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct.

For purposes of this Agreement, to the fullest extent permitted by law, (1) the
termination of any Proceeding, action, suit, or claim, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law, and (2) Indemnitee shall be deemed, for purposes of
any determination of good faith, to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company in the course of their duties, or on the advice of legal counsel
for the Company or the Board or counsel selected by any committee of the Board
or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser, investment banker or
other expert selected with reasonable care by the Company or the Board or any
committee of the Board.

The knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Company or other covered enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.



--------------------------------------------------------------------------------

The provisions of this Section 5(b) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

6. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board who were directors immediately prior to such
Change in Control), then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Certificate of Incorporation or By-laws now or hereafter in effect relating
to indemnification for Indemnifiable Events, the Company shall seek legal advice
only from special independent counsel selected by the Indemnitee and approved by
the Company, which approval shall not be unreasonably withheld. Such special
independent counsel shall not have otherwise performed services for the Company
or the Indemnitee, other than in connection with such indemnification matters,
within the last five years. Such independent counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. Such counsel, among other things, shall render its written opinion to
the Company and the Indemnitee as to whether and to what extent the Indemnitee
would be permitted to be indemnified under applicable law. The Company agrees to
furnish a reasonable retainer to and pay the reasonable fees of the special
independent counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or the engagement of
special independent counsel pursuant to this Agreement.

7. Non-exclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights the Indemnitee may have under any statute, provision of the
Certificate of Incorporation or By-laws, vote of stockholders or disinterested
directors or otherwise, both as to action in an official capacity and as to
action in another capacity while holding such office; provided, however, that
this Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Certificate of
Incorporation and By-laws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for directors or
officers, as applicable, of the Company. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has directors’ and
officers’ liability insurance in effect which covers such claim, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. In the
event that this Agreement is terminated in accordance with Section 14(c) below,
the



--------------------------------------------------------------------------------

provisions of this section shall continue, with respect to actions or omissions
prior to the effective date of such termination, until and terminate upon the
later of (A) ten years after Indemnitee has ceased to serve as a director or
officer of the Company, as the case may be, or (B) one year after the final
termination of all pending or threatened Proceedings of the kind described
herein with respect to Indemnitee.

9. Settlement of Claims. The Company shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
action, suit, claim or proceeding effected without the Company’s written
consent, which consent shall not be unreasonably withheld; provided, however,
that if a Change in Control has occurred (other than a Change in Control
approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control), the Company shall be liable for
indemnification of Indemnitee for amounts paid in settlement if the independent
counsel referred to in Section 6 above has approved the settlement. The Company
shall not settle any action, suit or proceeding in any manner that would impose
any fine or other penalty or obligation on Indemnitee without Indemnitee’s prior
written consent, which shall not be unreasonably withheld. The Company shall not
be liable to indemnify the Indemnitee under this Agreement for any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action.

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by state law under the circumstances, and any claim or cause of action
of the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

11. Amendment of this Agreement. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be binding unless in the form of a writing signed by the party against
whom enforcement of the waiver is sought, and no such waiver shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee



--------------------------------------------------------------------------------

to the extent the Indemnitee has otherwise actually received payment (under any
insurance policy, Certificate of Incorporation, By-law, Trust payment, vote,
agreement or otherwise) of the amounts otherwise indemnifiable hereunder.

14. Binding Effect; Successors; Duration.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and personal and legal representatives.

(b) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

(c) This Agreement may not be terminated except by a writing to that effect
executed by the parties hereto. All agreements and obligations of the Company
contained herein shall continue during the period that Indemnitee is a director,
officer or agent of the Company and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Indemnitee was
serving in the capacity referred to herein.

15. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any



--------------------------------------------------------------------------------

Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Andrew Corporation

3 Westbrook Corporate Center

Suite 900

Westchester, IL 60154

Attention: General Counsel

and to the Indemnitee at the address set forth below the Indemnitee’s signature.

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first set forth above.

 

INDEMNITEE:

   

ANDREW CORPORATION

      

By:

    

Signature

     

Signature

Name:

   

Name:

 

Address:

   

Title:

 





--------------------------------------------------------------------------------

On February 17, 2006 Andrew Corporation entered into the preceding form of
indemnification agreement with each of the following officers of the company:
Justin Choi, John E. Desana, John R.D. Dickson, Ralph E. Faison, Terry N.
Garner, M. Jeffrey Gittelman, Daniel J. Hartnett, J.C. Huang, Robert J. Hudzik,
Marty R. Kittrell, James L. LePorte III, Fred H. Lietz, Rodger J. Manka,
Carleton M. Miller, Mark A. Olson, Jude T. Panetta, James F. Petelle, and Karen
A. Quinn-Quintin.

On February 17, 2006 Andrew Corporation entered into the preceding form of
indemnification agreement with each of the following members of the board of
directors of Andrew Corporation: Thomas A Donahoe, Jere D. Fluno, William O.
Hunt, Chuck Nicholas, Gerald A. Poch, Anne Pollack, Glen O. Toney, and Andrea
Zopp.